Case:
Case: 3:03-cr-00739-JGC
      3:03-cr-00739-JGC Doc
                        Doc #:
                            #: 2281-2
                               2278-2 Filed:
                                      Filed: 05/05/20
                                             03/26/20 1
                                                      1 of
                                                        of 7.
                                                           2. PageID
                                                              PageID #:
                                                                     #: 7411
                                                                        7321




                                                         Exhibit B, p. 1
Case:
Case: 3:03-cr-00739-JGC
      3:03-cr-00739-JGC Doc
                        Doc #:
                            #: 2281-2
                               2278-2 Filed:
                                      Filed: 05/05/20
                                             03/26/20 2
                                                      2 of
                                                        of 7.
                                                           2. PageID
                                                              PageID #:
                                                                     #: 7412
                                                                        7322




                                                         Exhibit B, p. 2
Case:
Case: 3:03-cr-00739-JGC
      3:03-cr-00739-JGC Doc
                        Doc #:
                            #: 2281-2
                               2278-3 Filed:
                                      Filed: 05/05/20
                                             03/26/20 3
                                                      1 of
                                                        of 7.
                                                           5. PageID
                                                              PageID #:
                                                                     #: 7413
                                                                        7323




                                                                          Exhibit B, p. 3
Case:
Case: 3:03-cr-00739-JGC
      3:03-cr-00739-JGC Doc
                        Doc #:
                            #: 2281-2
                               2278-3 Filed:
                                      Filed: 05/05/20
                                             03/26/20 4
                                                      2 of
                                                        of 7.
                                                           5. PageID
                                                              PageID #:
                                                                     #: 7414
                                                                        7324




                                                                          Exhibit B, p. 4
Case:
Case: 3:03-cr-00739-JGC
      3:03-cr-00739-JGC Doc
                        Doc #:
                            #: 2281-2
                               2278-3 Filed:
                                      Filed: 05/05/20
                                             03/26/20 5
                                                      3 of
                                                        of 7.
                                                           5. PageID
                                                              PageID #:
                                                                     #: 7415
                                                                        7325




                                                                          Exhibit B, p. 5
Case:
Case: 3:03-cr-00739-JGC
      3:03-cr-00739-JGC Doc
                        Doc #:
                            #: 2281-2
                               2278-3 Filed:
                                      Filed: 05/05/20
                                             03/26/20 6
                                                      4 of
                                                        of 7.
                                                           5. PageID
                                                              PageID #:
                                                                     #: 7416
                                                                        7326




                                                                          Exhibit B, p. 6
Case:
Case: 3:03-cr-00739-JGC
      3:03-cr-00739-JGC Doc
                        Doc #:
                            #: 2281-2
                               2278-3 Filed:
                                      Filed: 05/05/20
                                             03/26/20 7
                                                      5 of
                                                        of 7.
                                                           5. PageID
                                                              PageID #:
                                                                     #: 7417
                                                                        7327




                                                                          Exhibit B, p. 7
